       Case 1:19-cv-01109-RB-KRS Document 66 Filed 01/22/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


AARON BOLAND, as Personal Representative
of the Estate of Jordan Carter, deceased,

                       Plaintiff,

               v.                                           Case No. 1:19-cv-01109 RB/KRS

SANDOVAL COUNTY,
SANDOVAL COUNTY BOARD OF COMMISSIONERS,
SOUTHWEST CORRECTIONAL MEDICAL GROUP, INC.,
VICTOR RODRIGUEZ, Acting Warden of
Sandoval County Detention Center, and
JOHN DOES and JANE DOES 1 through 10,

                       Defendants.


                  STIPULATION OF DISMISSAL WITH PREJUDICE
              OF SOUTHWEST CORRECTIONAL MEDICAL GROUP, INC.

       COME NOW Plaintiff Aaron Boland, as Personal Representative of the Estate of Jordan

Carter, deceased, through his counsel of record, Gorence & Oliveros, P.C., and Defendant

Southwest Correctional Medical Group, Inc., through its counsel of record, Park & Associates,

LLC, and hereby stipulate pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) to the

dismissal with prejudice of any and all claims contained in Plaintiff’s Complaint for Violation of

Constitutional Rights, Wrongful Death, Medical Malpractice, Violations of the New Mexico Tort

Claims Act, Negligent Training and Supervision and Punitive Damages, including those claims

brought or that could have been brought, against Southwest Correctional Medical Group, Inc.,

Each party is to bear its own attorney’s fees and costs.

       The Court previously dismissed the remaining named and served Defendants, Sandoval

County, Sandoval County Board of Commissioners, and Victor Rodriguez, acting warden of



                                                 1
       Case 1:19-cv-01109-RB-KRS Document 66 Filed 01/22/21 Page 2 of 2




Sandoval County Detention Center. Defendants John Does and Jane Does 1-10 were not identified

or served.

                                        Respectfully submitted,

                                        PARK & ASSOCIATES, LLC

                                        /s/ Geoffrey D. White
                                        Geoffrey D. White
                                        3840 Masthead St. NE
                                        Albuquerque, NM 87109
                                        (505) 246-2805
                                        Attorneys for Southwest Correctional Medical Group,
                                        Inc.

                                        - and -

                                        GORENCE & OLIVEROS, P.C.

                                        /s/ Electronically Approved 01/19/21
                                        Louren Oliveros
                                        Robert J. Gorence
                                        300 Central Ave. SW, Suite 1000E
                                        Albuquerque, N.M. 87102
                                        (505) 244-0214
                                        Attorneys for Aaron Boland, as Personal Representative
                                        of the Wrongful Death Estate of Jordan Carter


I hereby certify that a true and correct copy of the
foregoing was served via CM/ECF filing system to
all counsel of record on this 22nd day of January,
2021.

/s/ Geoffrey D. White
Geoffrey D. White




                                                  2
